Citation Nr: 0101700	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-22 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Sjogren's syndrome, 
Raynaud's disease, and vasculitis.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active duty from November 1967 to April 1977.  

The issues currently perfected for appeal before the Board of 
Veterans' Appeals (Board) arise from rating decisions dated 
in May 1994 and June 1995 from the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.  
The veteran's claims are currently under the jurisdiction of 
the RO located in Reno, Nevada.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case, as to the issue of entitlement to service connection, 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Concerning the issue currently on appeal as to entitlement to 
an increased rating for the veteran's service-connected 
hemorrhoids, the Board notes that it has a duty to assist the 
veteran in the development of facts pertinent to her claim 
and to ensure full compliance with due process.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  This duty 
to assist includes obtaining a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of disability.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  See also Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The examination should take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Review of the record shows that the veteran failed to report 
for several VA examinations scheduled to be conducted in 
October 2000.  Documentation included as part of the claims 
folder also reveals that the veteran was notified as to 
scheduled examinations at an address, which corresponded to 
the most recent address of the record of the veteran at the 
time of the scheduled examinations.  

As part of an Appellant's Brief, dated in January 2001, the 
accredited representative noted that while the veteran failed 
to report for the above-mentioned examinations, the record 
does not contain evidence, in the form of a copy of the 
letter sent to the veteran, of the notification to the 
veteran concerning these scheduled examinations.  As such, 
the accredited representative requested that the veteran's 
claim be remanded so that an examination could be 
rescheduled, and that, in addition, the scheduling letter 
should include notice to the veteran as to the consequences 
of her failing to report for the scheduled examination.  
Based upon the arguments set out by the veteran's 
representative, discussed above, as well as in light of the 
fact that a review of the record does not show that the 
veteran has been afforded a VA examination since 1993, the 
Board is of the opinion that another VA examination should be 
scheduled and that the veteran should be made aware of the 
statutory provisions of 38 C.F.R. § 3.655 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her Sjogren's 
syndrome, Raynaud's disease and 
vasculitis since her separation from 
service.  The veteran should also be 
requested to identify all sources of 
recent treatment for her service-
connected hemorrhoids.  After securing 
the necessary release(s), the RO should 
obtain these records.  All records 
obtained should be added to the claims 
folder. 

2.  The RO should seek to obtain all VA 
treatment records, not already shown to 
have been associated with the veteran's 
claims folder, from the Audie L. Murphy 
VA Medical Center (VAMC) in San Antonio, 
Texas, outpatient clinic in Corpus 
Christi, Texas, and the Women's Clinic at 
the VAMC in Tucson, Arizona regarding the 
disabilities at issue.  All records so 
obtained should be associated with the 
veteran's claims folder.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo an appropriate 
VA examination to determine the current 
nature, etiology, and extent of any 
residuals of her Sjogren's syndrome, 
Raynaud's disease, and vasculitis 
disorders found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in her claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review all 
pertinent medical records, to include 
both service and post-service treatment 
records, and offer an opinion as to 
whether it is at least as likely as not 
that any residuals of the above-mentioned 
disorders found to be present are related 
to the veteran's period of military 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of her 
hemorrhoids.  All indicated studies 
should be performed, and all findings set 
forth in detail.  The claims file must be 
made available to the examiner prior to 
the requested examination.  It is 
requested that the examiner review the 
claims folder prior to examination.  The 
examiner should specifically indicate 
whether the disability is manifested by 
large or thrombotic hemorrhoids, whether 
the hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
or whether there is any indication that 
the disability is productive of frequent 
recurrences.  A complete rationale should 
be given for all opinions and conclusions 
expressed to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

5.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92 (December 13, 
2000 and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

8.  The RO should then readjudicate the 
veteran's claims for service connection 
for Sjogren's syndrome, Raynaud's 
disease, and vasculitis, as well as to a 
compensable rating for her service-
connected hemorrhoids.  In doing so, the 
RO should provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case (SSOC) should be sent to her and 
her representative, and they should be 
afforded an opportunity to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


